RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 06a0437p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                        X
                                   Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                         -
                                                         -
                                                         -
                                                             Nos. 02-2466/2492
            v.
                                                         ,
                                                          >
 JOHN E. SANDLES,                                        -
                                Defendant-Appellant. -
                                                        N
                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                                 Nos. 00-80590; 00-80280—
                      George C. Steeh, Denise Page Hood, District Judges.
                                    Submitted: July 28, 2006
                            Decided and Filed: November 27, 2006
                 Before: BATCHELDER, CLAY, and ROGERS, Circuit Judges.
                                      _________________
                                          COUNSEL
ON BRIEF: Curtis R. Williams, Detroit, Michigan, Melvin Houston, Detroit, Michigan, for
Appellant. Patricia G. Gaedeke, ASSISTANT UNITED STATES ATTORNEY, Detroit, Michigan,
for Appellee. John E. Sandles, Adelanto, California, pro se.
                                      _________________
                                          OPINION
                                      _________________
        ROGERS, Circuit Judge. This appeal consolidates two related bank-robbery cases
concerning Defendant John Sandles, appearing pro se on appeal. Sandles, who has been diagnosed
with bipolar disorder, was on supervised release from a previous bank-robbery conviction when he
committed the robbery at issue in this case. The Government and Sandles agree that Sandles
confessed to robbing a branch of Michigan National Bank in February 2000, in Dearborn, Michigan.
At the trial, over which Judge George Steeh presided, the jury convicted Sandles of bank robbery,
notwithstanding his assertion of an insanity defense and his testimony that the Angel Gabriel told
him to rob the bank and give the money to the poor. After Sandles’ conviction in Judge Steeh’s
court, Judge Denise Hood, with respect to Sandles’ first bank-robbery conviction, dismissed
Sandles’ petition for a writ of coram nobis and revoked his supervised release. Judge Hood
sentenced Sandles to fifteen months of imprisonment. Judge Steeh then sentenced Sandles to 151
months of imprisonment, with the sentence to run concurrently with the sentence imposed by Judge
Hood.


                                                1
Nos. 02-2466/2492              United States v. Sandles                                         Page 2


        We affirm in part and reverse in part. Sandles makes eight cognizable arguments on appeal,
challenging both his conviction and sentences. One of Sandles’ arguments concerning his
conviction is meritorious: the Government failed to introduce sufficient evidence at trial that the
Michigan National Bank’s deposits were insured by the FDIC at the time of the robbery, a required
element of a federal bank-robbery charge. Therefore, we reverse Sandles’ conviction for bank
robbery. But we affirm the district court’s denial of Sandles’ motion to dismiss for alleged
violations of his rights under the Speedy Trial Act, and we affirm the district court’s dismissal of
Sandles’ writ of coram nobis concerning his prior bank-robbery conviction. We remand this case
for a new trial. See Lockhart v. Nelson, 488 U.S. 33, 40-42 (1988) (holding that the Double
Jeopardy Clause does not prevent retrial if an appellate court concludes that evidence was
erroneously admitted and that there would have been insufficient evidence to convict without that
improper evidence).
                                                  I.
       John Sandles entered a Dearborn branch of the Michigan National Bank on February 3, 2000.
He told teller Lori Ruszkiewicz, “Be quiet, give me the money or I will make it worse for you.”
According to Ruszkiewicz, Sandles did not request a specific amount of money, but according to
Sandles he asked for $3,000. After Ruszkiewicz emptied her first cash drawer, he requested more
money. She gave him more from the second drawer. Sandles received a total of $2,317, and he
quickly and quietly left the bank.
        The bank’s surveillance cameras took three photographs of Sandles at the teller window.
Ultimately, Sandles’ federal probation officer, Darcia Cheeks, identified him on a flyer that she saw
in August 2000. When the police questioned Sandles, he admitted that he was the robber. He told
the police, in a written confession, that
       [m]y primary means of communicating was with my angels; however, my angels
       gave me assurance and support. In return, I felt that I had to prove that I was on the
       side of righteousness. I believed at the time, that the bank represented evil and that
       I could prove that I was a messenger of God by robbing the bank.
He wrote that he gave the money to “poor and needy people.”
       On August 17, 2000, a grand jury returned an indictment against Sandles. The grand jury
charged him with one count of bank robbery, in violation of 18 U.S.C. § 2113(a). Judge Steeh
presided over the trial. With the assistance of stand-by counsel, Sandles represented himself.
       Two events at trial are relevant to the issues that Sandles raises in this appeal:
       First, the Government called Rhonda York to testify that the bank’s deposits were insured
by the FDIC at the time of the robbery. York was a senior investigator and responsible for the
bank’s security. When the Government asked York whether the bank’s deposits were insured by
the FDIC, Sandles objected to the lack of foundation demonstrating York’s personal knowledge.
The court stated, “In the event the testimony does not establish relevance to the last question[,] the
Court will entertain a motion to strike.” The Government then presented York with “Government’s
Exhibit 4,” which was a packet of papers covered in plastic, containing an FDIC certificate, dated
1987. When asked whether that certificate demonstrated that the bank’s deposits were FDIC-insured
in February 2000, York stated, “As far as I know it does.” Sandles objected to a lack of foundation.
The court sustained his objection and struck the preceding question and answer. The Government
then asked, “putting aside the certificate,” whether York was personally aware that the bank’s
deposits were FDIC-insured on February 3. She answered that they were. When Sandles made
another objection to lack of foundation, York stated that her personal knowledge was based on
having seen “these certificates and knowing that we have been certified over 23 years experience
Nos. 02-2466/2492              United States v. Sandles                                         Page 3


in the bank [sic] and that we established this at each of our deposit windows at our Teller windows
with signs indicating that we are insured.”
        During the Government’s closing argument, the Government mentioned an affidavit by
Valerie Best, the Assistant Executive Secretary of the FDIC. In her affidavit, Best testified that she
had searched FDIC records and uncovered nothing indicating that the bank’s insured status had been
terminated. Sandles objected because the affidavit had not been admitted at trial. The Government
argued that the affidavit was part of the packet covered in plastic that the court admitted as Exhibit
4 and that the defense reviewed the packet prior to the admission of the documents. The court
overruled the defense objection and found that the affidavit had been admitted into evidence, even
though there had been no mention of the affidavit at trial. The Government then told the jury during
closing, “The [affidavit that] is attached to the certificate further indicate[s] specifically that the
branch that was robbed was insured by the FDIC, including the date of February 3rd of 2000, the
date of the bank robbery.”
        Second, Sandles complained on Tuesday, the second day of trial, that he was not receiving
his anti-psychotic medication from prison personnel. After two witnesses finished testifying, the
court heard Sandles’ argument concerning his medication. Sandles stated that he had not received
his medication, which he normally took twice a day, since that past Thursday. He said that he was
starting to experience “emotional overload.” The United States Marshal informed the court that he
had contacted the county jail, and the court stated, “We’ll trust that results in you receiving
medication.”
         Four motions made at trial are also relevant to this appeal. First, the district court denied
Sandles’ motion to dismiss. Sandles argued for dismissal because the bank-robbery statute which
he had been charged with violating had been repealed by 50 U.S.C. § 1601 and because the
Government did not prove that the bank’s FDIC insurance covered robbery and theft. Second, the
district court denied Sandles’ motion to dismiss on the grounds that his trial’s delay violated the
Speedy Trial Act. Third, the district court denied Sandles’ request that the court include an
additional sentence in the jury instruction concerning Sandles’ insanity defense. Sandles wanted
the district court to instruct the jury that one can be insane, despite one’s knowledge that the act was
illegal, if one believed his conduct was morally justified. The district court noted, however, that
Sandles was permitted to make his argument as to what “wrongfulness” in the instruction meant.
Finally, at some point before trial, the district court granted the Government’s request to sequester
certain defense witnesses.
        The jury found Sandles guilty in December 2001. Prior to the robbery for which he was
convicted, Sandles had been convicted of another bank robbery in Wisconsin. See United States v.
Sandles, 80 F.3d 1145 (7th Cir. 1996). He was on supervised release at the time of the second
robbery. During the pendency of the proceedings concerning his supervised release, in which Judge
Hood presided, Sandles filed a petition for a writ of coram nobis, arguing that the Eastern District
of Wisconsin incorrectly held, because of misrepresentations allegedly made by the Government,
that violence or intimidation was required under 18 U.S.C. § 2113(b). The district court denied the
petition for lack of jurisdiction. Judge Hood revoked his supervised release and, on November 21,
2002, imposed a fifteen-month sentence.
       Judge Steeh sentenced Sandles on November 27, 2002, to 151 months of imprisonment and
assessed restitution in the amount stolen from the bank. Judge Steeh imposed the sentence under
a mandatory Guidelines scheme. Although Judge Hood held that she did not have any objections
to Sandles’ sentence running consecutively to the sentence to be imposed by Judge Steeh, Judge
Steeh stated that the sentences would run concurrently. Sandles filed timely notices of appeal.
Nos. 02-2466/2492                    United States v. Sandles                                                   Page 4


                                                          II.
         Sandles’ conviction cannot stand because the Government failed to proffer sufficient
evidence that the Michigan National Bank’s deposits were insured by the FDIC. It was plain error
for the district court to admit the affidavit of Valerie Best, and, without this evidence, there was
insufficient evidence to convict Sandles. Because we reverse on this ground, it is unnecessary to
consider certain of Sandles’ other arguments, specifically that: (1) the district court should have,
sua sponte, inquired into Sandles’ ability to represent himself after Sandles claimed that he had not
received his medication; (2) the district court improperly instructed the jury concerning the insanity
defense; (3) the sequestration of witnesses abridged Sandles’ right to a public trial; and (4) Sandles
is entitled to resentencing for the second bank-robbery conviction under an advisory Guidelines
regime. However, Judge Steeh properly denied Sandles’ motion to dismiss on grounds that the
Government violated his rights1 under the Speedy Trial Act, and Judge Hood properly dismissed
Sandles’ coram nobis petition.
         A.       Sufficiency of the Evidence
        Because there was not sufficient evidence presented at trial that the bank’s deposits were
insured by the FDIC and because the Government’s use of an affidavit to present sufficient evidence
violated Sandles’ right to confront witnesses against him, Sandles’ conviction must be reversed. The
Government must prove that the deposits of the bank were insured by the FDIC at the time that
Sandles 2robbed the bank. See United States v. Wood, 780 F.2d 555, 556 (6th Cir. 1986) (per
curiam). The Government argues that there were three pieces of evidence presented at trial from
which a reasonable jury could find beyond a reasonable doubt that the bank’s deposits were insured
by the FDIC: (1) York’s personal knowledge of FDIC stickers at the bank deposit windows;
(2) York’s statement that the bank’s deposits were FDIC-insured; and (3) Best’s affidavit that her
search of the FDIC records did not reveal that the bank’s insurance had expired. Only York’s
testimony to having seen the stickers was competent evidence, and it was not, standing alone,
sufficient evidence of the bank’s insured status. The Government failed to demonstrate that York
had personal knowledge that the bank’s deposits were FDIC-insured, and the Government’s use of




         1
          We must, of course, also address Sandles’ arguments that the district court should have dismissed his case
concerning his most recent bank-robbery charge because, if we were to agree with him, we would have to dismiss the
indictment instead of remanding for a new trial. No dismissal is required. Sandles argued in the district court that the
court had to dismiss because (1) the bank’s FDIC insurance did not cover robbery and (2) 50 U.S.C. § 1601 repealed
18 U.S.C. § 2113, the statute that Sandles was charged with violating. First, nothing in 18 U.S.C. § 2113 required the
bank’s FDIC insurance to cover robbery, so the Government did not have any obligation to demonstrate that the bank’s
insurance covered robbery. See 18 U.S.C. § 2113(f). Second, 50 U.S.C. § 1601 in no way repeals the federal bank-
robbery statute. Instead, § 1601 concerns the termination of executive powers concerning a 1976 declaration of national
emergency. See United States v. Rollins, 301 F.3d 511, 520-21 (7th Cir. 2002). The district court, therefore, properly
denied Sandles’ motion to dismiss.
         2
          Although the Government sought to prosecute this case only under the theory that the bank’s deposits were
insured by the FDIC, the Government could have sought to prove that the bank was a member of the Federal Reserve
System, or organized or operating under the laws of the United States. 18 U.S.C. § 2113(f) includes within the definition
of “bank” “any member bank of the Federal Reserve System, and any bank . . . organized or operating under the laws
of the United States.” The Government in its indictment, however, only sought to demonstrate that the bank’s deposits
were insured by the FDIC. The district court also instructed the jury only as to the FDIC definition of “bank.” Although
the Michigan National Bank was likely organized and likely operates under the laws of the United States, the
Government did not seek to prove this at trial.
Nos. 02-2466/2492                     United States v. Sandles                                                     Page 5


an affidavit to establish3the FDIC-insured element violated Sandles’ constitutional right to confront
witnesses against him.
         York’s personal knowledge of one fact—that the bank holds itself out as insured—is not by
itself sufficient to establish that the bank’s deposits were insured by the FDIC. York’s testimony
that she had viewed FDIC stickers at the bank’s deposit windows was admissible evidence because
York had seen the stickers and thus had personal knowledge of their existence. See Fed. R. Evid.
602. But, although we have previously held that a witness’s viewing of the FDIC stickers along with
other evidence is sufficient for a jury to find that a bank’s deposits are FDIC-insured, we have never
held that the presence of FDIC stickers alone is sufficient evidence that the bank’s deposits were
insured by the FDIC. For instance, in United States v. Babb, 77 Fed. Appx. 761, 768-69 (6th Cir.
2003) (per curiam), this court held that testimony from a Michigan National Bank employee that
there were signs around the bank indicating that the bank’s deposits were FDIC-insured was, among
other pieces of evidence, sufficient to find that the bank’s deposits were insured by the FDIC. But
Babb is distinguishable because there was also evidence in that case from two other employees
testifying that the bank’s deposits were FDIC-insured     and testimony that the word “national” in the
bank’s title indicated that it was insured.4 See id.; see also United States v. Maner, 611 F.2d 107,
110 (5th Cir. 1980) (employees testified that they had viewed certificate of insurance). Simply put,
some evidence is not necessarily sufficient evidence—the Government must proffer more than
evidence of FDIC stickers to prove that the bank’s deposits were insured by the FDIC.
        Although the Government argues that York’s testimony that the bank’s deposits were FDIC-
insured was an additional piece of evidence that the jury could properly consider, York never
established her personal knowledge of that fact. The Government is correct that a witness’s
unchallenged statement that the bank’s deposits are FDIC-insured is sufficient evidence for a jury
to find that a bank’s deposits are insured by the FDIC. See Wood, 780 F.2d at 557; United States
v. Gallop, 838 F.2d 105, 111-12 (4th Cir. 1988). But the Government forgets that “[a] witness may
not testify to a matter unless evidence is introduced sufficient to support a finding that the witness
has personal knowledge of the matter.” Fed. R. Evid. 602. In both Wood and Gallop, the defendants
did not argue that the witness lacked personal knowledge, and thus the statements that the bank’s
deposits were FDIC-insured were admissible. But, here, Sandles repeatedly objected to York’s lack
of personal knowledge of the bank’s insured status, and thus the testimony was admissible only if
the Government established that York had personal knowledge that the bank’s deposits were FDIC-
insured. This the Government did not do.
        The Government argues that York had personal knowledge that the bank’s deposits were
FDIC-insured by testifying that she had seen the 1987 FDIC certificate at the bank, that she knew
that the bank had been insured for over twenty-three years, and that she had viewed the stickers at
the bank’s deposit windows. These arguments are unavailing. First, the district court correctly

         3
           We consider the issue of insufficient evidence even though Sandles did not object after the close of all of the
evidence. Referring to United States v. Price, 134 F.3d 340, 350 (6th Cir. 1998), the Government argues that we should
review this sufficiency question for “miscarriage of justice” because Sandles did not renew his motion for acquittal after
the close of all evidence. On the peculiar facts of this case, however, Sandles sufficiently objected to the Government’s
failure to prove the bank’s insured status. Sandles objected to the lack of evidence on the FDIC-insured element at the
close of the Government’s case and in a motion after the jury convicted him. The Government never mentioned his
failure to object in its responsive motion, and the district court issued a four-page written order denying the motion.
Sandles’ repeated objections at trial, his motion at the close of the Government’s case, and his motion after his conviction
gave the district court an adequate opportunity to consider the issue and rule on the merits.
         4
           Even if is true that the word “national” in a bank’s name indicates that it is insured, we may not take judicial
notice of this fact because whether the bank’s deposits are FDIC-insured is an element of the offense for the jury to
decide. See United States v. Mentz, 840 F.2d 315, 322 (6th Cir. 1988) (stating that a district court cannot take judicial
notice of a bank’s FDIC status without informing the jury that it can, but does not have to, accept that noticed fact).
Nos. 02-2466/2492                  United States v. Sandles                                                 Page 6


determined that York had no personal knowledge concerning the meaning of the 1987 insurance
certificate. Moreover, the bank’s insured status more than twenty years before the robbery does not
establish that the bank’s deposits were FDIC-insured at the time of Sandles’ robbery. See United
States v. Shively, 715 F.2d 260, 265 (7th Cir. 1983) (“But there is no way in which a certificate of
insurance issued in 1969 could be taken to refer to a bank’s insured status in 1978 without any other
evidence.”). Similarly, York’s knowledge that the bank had been insured in the past does not mean
that the bank was insured at the time of the robbery. A witness cannot establish personal knowledge
of a fact by merely saying that he or she has known that fact for a long time. Such a foundation is
circular and does not establish why or how the witness knows the challenged fact. Finally,
knowledge of FDIC stickers at the bank does not mean that one has knowledge of the bank’s insured
status. See United States v. Cooper, 375 F.3d 1041, 1044-45 (10th Cir. 2004) (noting that the
district court held that a bank employee could not testify that she knew that the bank was insured
merely because she had viewed FDIC stickers at the bank). The Government simply did not
establish a proper foundation for York’s testimony as to the bank’s FDIC status.
        The Government’s final proffered piece of evidence—Best’s affidavit—was not competent
evidence because, even under plain error review, its use violated Sandles’ right to confront witnesses
against him. The district court found that it had admitted the affidavit of Valerie Best in a packet
of papers as Exhibit 4, of which only the 1987 certificate was actually admitted when it was
presented to York during her testimony; the affidavit in the packet was never mentioned until closing
arguments. Best declared in her affidavit that her research of FDIC records did not indicate that the
bank’s insurance policy had been cancelled. We review this claim for plain error because Sandles
did not object to the admission of the affidavit on the grounds that the affidavit’s use violated his
constitutional right to confront witnesses against him. See United States v. Matheny, 450 F.3d 633,
642 (6th Cir. 2006). “When reviewing for plain error, this court must decide whether (1) there was
an error in the district court, (2) the error was plain, (3) the plain error affected the defendant’s
substantial rights, and (4) the plain error seriously affected the fairness, integrity or public reputation
of judicial proceedings.” United States v. Fraser, 448 F.3d 833, 841 (6th Cir. 2006). The admission
of Best’s affidavit satisfies each of these four criteria.
        The use of the affidavit was error because courts do not convict by affidavit. See Crawford
v. Washington, 541 U.S. 36, 50-51 (2004); see also id. at 53-54 (“[T]he Framers would not have
allowed admission of testimonial statements of a witness who did not appear at trial unless he was
unavailable to testify, and the defendant had had a prior opportunity for cross-examination.”); id.
at 51 (“‘Testimony,’ in turn, is typically ‘a solemn declaration or affirmation made for the purpose
of establishing or proving some     fact.’” (quoting 1 N. Webster, An American Dictionary of the
English Language (1828))).5 In its brief, the Government does not challenge this analysis. Instead,
the Government argues that there are no Confrontation Clause problems with the admission of the
1987 FDIC certificate, a document distinct from Best’s affidavit. See Gov’t Br. at 23 (referring to
United States v. Bellucci, 995 F.2d 157, 161 (9th Cir. 1993)). We, however, are not concerned with
the admission of the 1987 certificate. We are concerned with Best’s affidavit, an affidavit of a
Government employee used to establish a necessary fact in a criminal case for which the
Government offers no exception to Crawford. Permitting the Government to rely on the affidavit
during closing argument, therefore, was error.



        5
          Although the Supreme Court decided Crawford years after Sandles’ trial, he is entitled to rely on Crawford.
The Supreme Court has held that a defendant may rely on a case decided by the Supreme Court during the time that his
case is pending on direct review if that case announces a new rule. Schriro v. Summerlin, 542 U.S. 348, 351 (2004).
The Supreme Court decided Crawford while Sandles’ case was pending on direct appeal, and it announced a new rule
by overruling Ohio v. Roberts, 448 U.S. 56 (1980). See Davis v. Washington, __ U.S. __, 126 S. Ct. 2266, 2275 n.4
(2006).
Nos. 02-2466/2492              United States v. Sandles                                         Page 7


        The error was also plain because Crawford establishes at the time of this appeal that the
affidavit was not admissible as evidence at a criminal trial. This court looks to the time of appeal
to determine whether an error is plain. See United States v. Oliver, 397 F.3d 369, 379 (6th Cir.
2005). By the time of this appeal, not only has the Supreme Court declared that out-of-court
testimonial statements cannot be admitted against a defendant, see Crawford, 541 U.S. at 50-56, but
as far back as 1895, the Supreme Court in Mattox v. United States, 156 U.S. 237, 242 (1895),
described the “primary object” of the Confrontation Clause as “prevent[ing] depositions or ex parte
affidavits . . . [from] being used against the prisoner in lieu of a personal examination and
cross-examination of the witness.” It was plain error to permit the Government to prove an element
of a crime by affidavit.
        This plain error also affected Sandles’ substantial rights because, without the use of this
affidavit, there was not sufficient evidence from which the jury could find that the bank’s deposits
were FDIC-insured. Finally, it “seriously affect[s] the fairness, integrity or public reputation of
judicial proceedings,” Fraser, 448 F.3d at 841, to permit the use of an affidavit when it was included
in a packet of documents, when it was not mentioned until closing arguments, and when Sandles
objected as soon as he realized that the document had been admitted. For these reasons, it was error
to permit the use of the affidavit, and thus it was not admissible evidence of the bank’s insured
status.
        As one of our sister circuits has stated, “‘We have difficulty comprehending why the
Government repeatedly fails to prove this element more carefully since the Government’s burden
is so simple and straightforward.’” United States v. Brown, 616 F.2d 844, 849 (5th Cir. 1980)
(quoting Maner, 611 F.2d at 112). The Government presented only one piece of competent evidence
as to the bank’s insured status, and that piece of evidence was insufficient to establish a necessary
element of a federal bank-robbery charge. Because the Government failed to present sufficient,
competent evidence of the bank’s FDIC status, the Government leaves us little choice but to reverse
Sandles’ conviction.
       B.       Alleged Speedy Trial Act Violation
        Because there was no violation of the Speedy Trial Act, 18 U.S.C. § 3161 et seq., in this
case, Sandles is not entitled to have the indictment against him dismissed. See United States v.
Robinson, 389 F.3d 582, 586 (6th Cir. 2004). It appears that Sandles’ argument is premised on the
fact that, according to him, the district court should not have granted his attorney’s motion that
requested an extension of time to file a “notice of insanity” because his counsel failed to demonstrate
good cause for the extension. This premise is faulty. Federal Rule of Criminal Procedure 12.2(a)
requires the defense to notify the Government by the time set by the trial court if the defense plans
to rely upon the insanity defense. That rule grants the trial court discretion to extend the time “for
good cause.” Id. Sandles’ counsel filed the motion indicating that she needed time to have Sandles
evaluated by a psychiatrist to determine whether there were any grounds for the insanity defense.
This was a reasonable request because defense counsel was seeking to ensure that she did not waste
the court’s time with the invocation of a frivolous defense at trial. Sandles cannot challenge now
the district court’s granting of his counsel’s motion, which was supported with good cause and not
opposed by the Government, that permitted him to raise his key defense at trial.
       C.       Coram Nobis Motion
       The district court correctly determined that it lacked jurisdiction to consider Sandles’ petition
for a writ of coram nobis because the Eastern District of Michigan was not the court in which the
alleged errors occurred and because Sandles had not served all of his sentence.
       Sandles should have filed the writ in the Eastern District of Wisconsin, where he was first
convicted of bank robbery, not the Eastern District of Michigan. The writ of coram nobis “can be
Nos. 02-2466/2492                      United States v. Sandles                                                        Page 8


filed only in the court where the alleged errors occurred,” Mustain v. Pearson, 592 F.2d 1018, 1021
(8th Cir. 1979), because it is in that district “where the records and government officials involved
are located.” United States ex rel. Lavelle v. Fay, 205 F.2d 294, 295 (2d Cir. 1953). The Eastern
District of Michigan was not the court in which the alleged errors occurred; the alleged errors
occurred in the Eastern District of Wisconsin, where Sandles was convicted the first time for bank
robbery. See McCants v. Ohio, No. 99-3910, 2000 WL 876762, at *1 (6th Cir. June 23, 2000)
(order) (referring to Spaulding v. United States, 155 F.2d 919, 920 (6th Cir. 1946) (“The writ of
error coram nobis was at common law used to bring before the court that pronounced the judgment
. . . .”)). Sandles should have brought his petition to the federal court in Wisconsin.
        Sandles also filed the wrong writ because he had not served his sentence when he filed his
petition. “The proper means of attacking the validity of a sentence which has already been served
and which is unrelated to the petitioner’s present confinement is by writ of error coram nobis.”
Mustain, 592 F.2d at 1021 (emphasis added). A defendant completing his supervised release is in
“custody,” and the writ of coram nobis is not available to him. See United States v. Woods, No. 97-
3866, 1998 WL 228038, at *1 (6th Cir. Apr. 29, 1998). Because Sandles was still serving his
sentence on supervised release at the time that he filed his petition, he could only challenge the
validity of his conviction by means of a motion to vacate his sentence under 28 U.S.C. § 2255. See
Jones v. Cunningham, 371 U.S. 236, 242-43 (1963) (holding that the custody requirement for habeas
corpus is met even though the prisoner was on parole); 28 U.S.C. § 2255 (writ of habeas corpus
pertains to those in “custody”).
         Sandles simply brought the wrong writ to the wrong court.6
         D.        Booker Issues
        Although Sandles waived any argument based on United States v. Booker, 543 U.S. 220
(2005), as to the fifteen-month sentence that Judge Hood imposed by failing to mention that
sentence in his briefs, such an argument has been rendered moot because Sandles has served the
fifteen-month sentence. See United States v. Lewis, 166 Fed. Appx. 193, 195 (6th Cir. 2006) (“This
court can grant no meaningful relief regarding Lewis’s custodial service because the sentence has
already been served.”).
                                                             III.
         For the foregoing reasons, we AFFIRM IN PART and REVERSE IN PART. We affirm the
district court’s order denying Sandles’ motion to dismiss grounded on alleged violations of the
Speedy Trial Act and the district court’s order dismissing Sandles’ petition for a writ of coram nobis
for lack of jurisdiction. We reverse, however, the district court’s judgment convicting Sandles of
bank robbery because the Government failed to present sufficient evidence that the Michigan
National Bank’s deposits were insured by the FDIC at the time of the robbery. Because there was
insufficient evidence in the absence of the Best affidavit, which was erroneously admitted into
evidence, we remand this case for a new trial.



         6
           As an additional matter, the Government is incorrect to argue that, because Sandles did not identify in his
notice of appeal the district court’s order denying his petition for a writ of coram nobis, this court lacks jurisdiction to
hear the challenge to the district court’s denial of Sandles’ petition. “[O]ur rule is that we will entertain arguments on
all objections and asserted errors prior to the final disposition of a case if a party indicates in its notice of appeal that it
appeals either the final judgment or the final order in the case.” Caudill v. Hollan, 431 F.3d 900, 906 (6th Cir. 2005).
Sandles appealed the “judgement [sic] and sentence entered . . . on 11-21-02.” The order denying his writ was entered
prior to the judgment and sentence, and thus the notice of appeal is sufficient to bestow appellate jurisdiction upon this
court.